IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 08-10757
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TAJI HANIF PARKER,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:03-CR-53-ALL


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Taji Hanif Parker, federal prisoner # 29787-177, pleaded guilty to
possession with intent to distribute five grams or more of a mixture or substance
containing cocaine base. After his original sentence was vacated on direct
appeal, he was resentenced to 135 months of imprisonment and five years of
supervised release. Following amendments to the Sentencing Guidelines that
lowered the offense levels for crack cocaine offenses, the district court granted
a motion by Parker pursuant to 18 U.S.C. § 3582(c)(2) and reduced his sentence

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-10757

to 108 months of imprisonment, at the bottom of the amended guidelines range.
Parker now appeals, challenging the limits on the district court’s discretion set
forth in U.S.S.G. § 1B1.10 and arguing that the district court had the authority
to impose an even lower sentence. The Government argues that the district
court could not reduce Parker’s sentence further.
      Parker’s arguments are foreclosed in light of our recent decision in United
States v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009), petition for cert. filed
(Sept. 21, 2009) (No. 09-6657). Accordingly, the judgment of the district court
is AFFIRMED.




                                       2